This case is before us on a writ of error to the Court of Civil Appeals of the Third Supreme Judicial District, sued out by the appellant.
The county of Travis brought suit in the District Court against L.M. Crooker, as surviving partner of Christian 
Crooker, and Matilda Christian, as the surviving wife of the said Christian, to recover $1500, claimed to be due by contract for the rent of a certain block of land in the city of Austin.
The State of Texas intervened in the suit, by petition in the nature of an action of trespass to try title, alleging ownership of the land in controversy and praying for a judgment for its possession and for the recovery of $1500, as damages for its use and occupation.
The defendants consented to a judgment against them, in favor of the party found to be entitled, for $1500.
The case was tried by the judge without a jury, and a judgment was rendered in favor of the county against the State for the land, and against the defendants for the money. *Page 439 
Omitting legislative acts, the material facts found by the Court of Civil Appeals are substantially as follows:
When the city of Austin was originally divided into blocks and lots and platted, the block in controversy, and all other lots and blocks in said city, belonged to the Republic of Texas, and all of them not in some manner dedicated to public uses were subsequently sold by the Republic or the State.
As provided by the statute of the Republic, quoted below, the agent of the Republic designated upon the map of the city the lots and blocks reserved for public uses.
The original map of the city was made in 1840, and is now on file in the General Land Office of the State of Texas. Upon it the block now in controversy is designated as follows: On the north half thereof is written the words "court house," and on the south half the word "jail." Upon said map the block immediately north of said court house and jail block is designated by file words "public square." The said map was made by the agent of the Republic, and has remained on file since it was made as the official map of said city, and all lots and blocks were sold by the government by and according to said map.
In the Year 1846 Travis County took possession of the block in controvesy and erected on it a wooden jail, which it used until 1853, at which time it was destroyed by fire. In 1855 the county erected on the north half of the block a rock and concrete house for a court house and jail, which is still standing, and was used for said purposes until 1876, when it was abandoned by the county, and it has not since that time been used as a court house or jail, but since 1877 said block has been rented by the county to Loomis  Christian, and their successors, the defendants Christian  Crooker, as a lumber yard.
In pursuance of the acts of the Legislature (herein after referred to), Travis County erected in 1875 and 1876 a court house and jail and jailor's residence, at a cost of about $220,000, on the north half of block number 123, in the city of Austin, which it has ever since occupied.
The present court house is distant about three-quarters of a mile from the old court house; is more conveniently situated for the inhabitants of the city, and its location is better suited, in every particular, for the uses intended than the old one is.
The present value of the old court house and jail is about $2500. The present population of Travis County is about 50,000; of the city of Austin 20,000.
The State's plea of intervention was filed in this cause on the 8th day of May, 1891, which was the first act upon the part of the State that called in question the title of the county or its right to hold and use the block in controversy. *Page 440 
The intervention of the State was by the Attorney-General, under the direction of the Governor.
A motion by the State for a rehearing, which was refused, presented the following grounds therefor, which are insisted upon in this court:
"1. Because the court erred in holding that the title to the premises in question did not revert to the State on the abandonment and nonuser of the premises for the purposes for which the dedication was originally made.
"2. The court erred in holding that appellee acquired title to the premises in question by virtue of section 3 of special act of the Legislature of the 30th day of May, 1873."
An act of the Congress of the Republic, entitled "An act for the permanent location of the seat of government," approved January 14, 1839 (page 161, Special Laws, 1839), provided for the appointment of an agent by the President of the Republic, as soon as he should receive the report of the commissioners appointed to locate the capital, to survey, plat, and sell 640 acres of land out of the site chosen, and that said agent shall cause to be made ten plats of said city, one of which shall be deposited with the President, one with the Commissioner of the General Land Office, one with the Texas Consul at New Orleans, one with the Texas Consul at Mobile, and the remainder of which shall be retained by the agent of said city."
The act further provided, "that the said agent, before the sale of said lots, shall set apart a sufficient number of the most eligible for a capitol, arsenal, magazine, university, academy, churches, common schools, hospital, penitentiary, and for all other necessary public buildings and purposes."
We are of the opinion that the copy of the plat found in the General Land Office, on which are written the words "court house" and "jail," and no other designation or number, on the block in controversy, considered in connection with the said statute and the other facts in evidence, is sufficient to show a dedication of the use of the block to the county of Travis for the purpose of constructing and keeping on it the buildings designated so long as the county might elect to occupy it for such purposes. The fee never passed out, of the State.
It is contended by the appellee, that by the dedication public rights, were acquired in the use of the land, which could not be impaired nor destroyed by the action of the county nor the authority of the State, and that it is only "when the use becomes impossible of execution that property dedicated to public uses, without any provision for forfeiture, reverts or the right to such use becomes extinct." 14 Pa. St., 186; Barclay v. Howell, 6 Pet., 498; 1 Ohio St. 478; New Orleans v. United States, 10 Pet., 662.
We think that the doctrine contended for is correct when applied to some dedications, but not to all, nor to the one now under consideration. *Page 441 
If the land had been dedicated unqualifiedly to public uses; if, for instance, the words "public park" had been written upon the plat instead of the words "court house" and "jail," we think that the public, as well as the purchasers of adjacent lots, would then have acquired rights in the property beyond the power either of the State or the county to divert or affect; and if in such case an attempt had been made to defeat or modify the enjoyment of such rights, then the remedy would have been to compel their observance by appropriate legal proceedings, which any owner of adjacent lots could have instituted. If the dedication had been of that character, it would have been available in this case by the county against the intervention of the State. The City of Cincinnati v. The Lessees of White, 6 Pet., 431; Warren v. The Mayor of Lyons City, 22 Iowa 351; San Francisco v. Canavan, 42 Cal. 553; Am. and Eng. Encyc. of Law, title "Dedication."
Instead of being a general or unqualified dedication to the public, the only privilege granted was to use the land for a court house and jail. It must have been understood by purchasers of lots, and all others having an interest in the matter, that the county was not bound, and could not become bound, to permanently keep its court house or jail at that place. It had from the beginning the inalienable right to remove both from the land whenever its interest or convenience should lead it to do so. Whatever interest others had in the use of the property was acquired with the knowledge of this right and subject to its exercise. The State had the power to make an unqualified or unlimited dedication, and if it had done so it could not now defeat it; but instead of that, it limited its use to an expressed purpose.
The privilege proposed by the State, and accepted by the county, was that the county might use the land as a site for its court house and jail as long as it should choose to do so. The rights acquired by others in the use were subordinate to those of the county and depended upon its action.
The State had pledged the land only for specified uses, and when they were abandoned, there rested upon it no obligation to devote the property to purposes never consented to by it, by dedication nor otherwise, in favor of either the county or purchasers of lots. Lewis on Em. Dom., sec. 596; Washb. on Ease., 707; Ang. on Highways, sec. 326; 5 Am. and Eng., Encyc. of Law, 419; 55 Pa. St., 350; 44 Ohio St. 406; 36 Barb., 136;52 Conn. 256.
We are aware that there are some expressions in the opinion of this court in the case of Lamar County v. Clements,49 Tex. 347, that are not in harmony with the views here expressed, but they were not called for by the facts of the case, and hence are not conclusive of the question.
In that case the block was distinguished in the plat, by which other lots were sold, by the words "public square," and nothing else. The use was *Page 442 
unlimited, and it was decided, correctly, we think, that it could not be revoked nor changed.
We do not think that the county could lose the right to occupy and use the land except by an abandonment, intended to be permanent, of the specified uses.
There is no question about the act of abandonment. With regard to the intention, the question is, What was the intention of the county authorities at the time of the removal? and not what might be their action at some indefinite time in the future.
Upon this point the evidence shows, that the building on the lot had become unfit for the purposes for which it was designed, and that the location was not so desirable nor convenient as were some other points in the city of Austin. A committee had been appointed by the County Court to investigate and report with regard to another specified location, and also the terms upon which another lot could be purchased.
The lease from the State of the lot subsequently used for the period of ninety-nine years, and the substantial and costly improvements placed upon it, conclusively show that the purpose of the county was to abandon the old location for at least that length of time; and there is nothing to indicate that it had any intention of returning to it at the end of the lease, even if a purpose to be executed after such an interval could be treated as of any importance.
The permanent purpose of the county is not affected by the fact that the State had the power to cancel its lease and take possession of the new improvements by paying for them. Without regard to the improbability that the State would elect to recall the lease, at the expense of paying a large price for buildings probably in no respect adapted to its wants, the question of abandonment by the county does not depend upon the power nor the option of the State, but upon its own action and intentions. At most the reserved power of the State over the new location might affect the wisdom of abandonment, but it could not control either the fact or the permanency of the intention of the county.
An act of abandonment that would terminate the dedication and restore the land to the State as its owner, would not the less have that effect because it was done with the knowledge and consent of the State, when it was unaffected by any new contract or agreement.
But it is insisted, that the State, by the statutes enacted relating to the property, recognized and vested in the county an interest in the land, which continues and which call not be divested by or for the benefit of the State.
As shown by the conclusions of fact, there were three acts of the Legislature affecting the subject, passed respectively in the years 1873, 1874, and 1875.
The caption of the act of 1873 reads as follows: "An act to dedicate *Page 443 
to the use of Travis County certain land in the city of Austin on which to erect a court house and jail, and to enable said county to build the same." This act was passed on the 30th day of May, 1873.
Section 1 of the act dedicated to the county for sixty years block number 123 in the city of Austin, on which to erect a court house and jail of not less value than $90,000, and provided that the county should place at the disposal of the Legislature, free of charge, "all the rooms in the north half of the basement story of said court house, not less than five." It provided that specified lodges and encampments of the Masonic fraternity and the order of Odd Fellows should have the right to erect, free of charge, a third story on said building, with the right of free ingress and egress to the same. It also provided, that said buildings should be erected within five years from the passage of the act, or that the lease should become void; and that the lot should revert to the State in case the county should "fail to keep up and maintain a jail, cleanly and comfortable for prisoners, and adequately provided against the inclemency of the weather."
The second section authorized the levy of a tax, amounting to $15,000, for six years, to pay for erecting said "court house and jail," and the issuance of bonds "not to exceed $90,000, bearing interest at the rate of 8 per cent per annum, redeemable in annual installments from the proceeds of said tax; * * * provided, said bonds shall not be issued nor said taxes be levied unless a majority of all the registered voters in Travis County * * * shall vote in favor of said bonds and taxation."
The third and last section of said act (except the fourth, which relates to the time when it took effect) reads as follows:
"Section 3. Said County Court is further authorized and empowered to sell at public vendue or at private sale, to the best advantage, the buildings and land now occupied as a court house and jail in said city of Austin, and to make and execute a deed or deeds to the purchaser or purchasers of the same; said deed or deeds to be made and acknowledged by the presiding justice of said county of Travis. The amount of the proceeds of said sale to be appropriated to and expended in erecting said court house and jail herein provided for."
The caption of the Act of 1874, approved May 4, 1874, reads as follows: "An act to lease to the use of Travis County certain land in the city of Austin, on which to erect a court house and jail, and to enable said county to build the same."
This act has only one section, the contents of which are substantially as follows: It leases the north half of block 123 to the county of Travis for ninety-nine years, on which to erect a court house and jail of not less value than $90,000, within five years from the passage of the act, otherwise the lease to be void, and provides, that the county "shall be liable to suit, and all police laws and regulations, so far as paving sidewalks and *Page 444 
otherwise, so far as this property is concerned, in the same manner as citizens of Austin are," and that "should the State hereafter at any time desire so to do, it shall have the right to annul said lease by paying to said county the full value of all improvements on said lot."
The caption of the Act of 1875 refers alone to the Act of 1874, quotes its caption in full and literally, and expresses that the additional purpose of the act (of 1875) is to authorize the County Court of Travis County to issue and dispose of bonds of said county for the purpose of erecting a court house and jail, in accordance with the provisions of said Act of 1874, and to provide for the redemption of said bonds.
The body of the act refers to the Act of 1874, which it says the county can not comply with without the issuance of bonds. The remainder of the act relates exclusively to the issuance and payment of the bonds; that is to say, the first section provides, that the county may issue bonds, not exceeding $150,000, to be used exclusively for the construction of a court house and jail. The second section relates to the form and execution of the bonds, and the time and place of their payment. The third section relates to the manner of the levy and collection of a tax to pay the principal and interest of the bonds, and the creation and investment of a sinking fund. The remaining sections relate to the collection of the taxes, and to the compensation to be paid officers for that and for the sale of bonds.
The Act of 1873 is not, in any way, referred to in the other acts.
The Act of 1873 contains the following matters not included in either of the later acts:
1. A reservation in favor of the State of the right to use the basement of the new court house.
2. A reservation in favor of the Masonic and Odd Fellows fraternities of the right to erect and use a third story upon the new court home.
3. A provision that the leased land should revert to the State if the county should fail to keep the jail properly.
4. A provision requiring the question of the issuance of bonds to be submitted to a vote of the people.
5. The section authorizing the county to sell the block now in controversy and appropriate the proceeds.
The later acts provided for the State's taking possession of the property now occupied by paying for the improvements, and imposed upon the county the duty of paying the expense of paving the sidewalks adjacent to it.
Such provisions as were put both in the first act and in the latter acts were materially changed.
When their captions, form, and substance are considered, we think it is clear that the acts of 1874 and 1875 were intended to embrace the entire subject matter of legislation. *Page 445 
The facts, that the captions of the acts of 1873 and 1874 are precisely similar, except that in the latter one the word "lease" is used instead of the word "dedicate" in the former one; that the act of 1874 purports to be an original and not an amendatory law, and that it in material respects changes some of the terms of the first act, and adds others entirely new, indicate that it was intended as a substitute and not an amendment.
Increased weight is added to this conclusion when it is considered that the only particulars in which the act of 1874 was deficient, in the way of providing for the construction of the new public buildings by the county, existed in its omission to confer authority upon the county to issue and sell bonds and provide for their payment, without which it is not found to be practicable latterly to construct such improvements. To supply this oversight was the expressed occasion for enacting the law of 1875. This act was intended to be, as it was in form, amendatory, but it was in terms made to amend the act of 1874 and not that of 1873, notwithstanding its subject, the issuance of bonds, was embraced in the act of 1873 and not mentioned in that of 1874.
It seems to us that the Legislature clearly intended, by the statutes of 1874 and 1875, "to prescribe the only rule that should govern in the case provided for," and they must therefore be held to repeat the act of 1873. Sedg. on Const. of Stats., 104; Bryan v. Sundberg, 5 Tex. 418; Rogers v. Watrous, 8 Tex. 62.
It may be added, that the act of 1873 was in the nature of a proposition which could not take effect until accepted by the county, and the facts found do not evidence that it was ever accepted or acted upon.
The title to the land was in the State; the use to which it had appropriated it had been abandoned. The State alone had become entitled to its possession and use, and it did not require a special legislative act or declaration to authorize the institution of a suit by the State for its recovery. This suit was authorized by the Revised Statutes, article 2811a.
The judgments of the District Court and of the Court of Civil Appeals will be reversed and a judgment here rendered in favor of the intervenor against the county for the possession of the land in controversy, and against the defendants for the sum of $1500 for the rent or use of said land, and against the county and the defendants for all costs incurred in the District Court, and against the county for the costs of the Court of Civil Appeals and of this court.
Reversed and rendered.
Delivered April 3, 1893.
Motion for rehearing refused. *Page 446